DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation regarding the first valley curvature of the first valley is the same as the second valley curvature of the second valley in claims 27-28 is deemed to be a new matter not supported by the originally filed specification. The originally filed specification only discloses that each peak 28 is similarly shaped in the illustrated embodiment, and each valley 30 is similarly shaped in the illustrated embodiment (specification, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claims 1-6, 9-10, 12-14, 16-24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 3,217,626) in view of Wood et al. (US 9,249,666).
 Sweeney discloses a linear bar diffuser comprising: a grille frame A; a plurality of blades V in an arrangement within the grille frame A such that space is provided between adjacent blades V of the plurality of blades V to facilitate flow of an incoming air flow 80 therethrough (Figs. 2-3); and a blade V (any one of blades V shown in Figs. 2, 3) of the plurality of blades V including a leading edge (Figs. 3,5, 24 on the top) configured to face the incoming air flow 80 (Fig. 3), the width of the blade extending transverse to the length and between the leading edge (Figs. 3,5, 24 on the top) and a trailing edge (Figs. 3,5, 24 bottom one) of the blade (Figs. 3-4). 
The linear bar diffuser comprises an additional blade V (any one of other blades V shown in Figs. 2, 3) of the plurality of blades V including an additional leading edge configured to face the incoming air flow (Figs. 3, 5, at 24 on the top), the additional leading edge extending along an additional length (Fig. 2) of the additional blade and into an additional width (Fig. 5, between 24) of the additional blade V (Figs. 2, 3, 5), the additional width extending transverse to the additional length and between the additional leading edge Figs. 3,5, 24 on the top) and an additional trailing edge (Figs. 3,5, 24 bottom one) of the additional blade V, wherein the blade is disposed adjacent and separated from the additional blade such that the length is aligned with the .  
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 3,217,626) in view of Wood et al. (US 9,249,666) as applied to claims 9 and 17 as above, and further in view of Hart et al. (US 3,468,239).
 	The linear bar diffuser of Sweeney as modified by Wood et al. as above includes all that is recited in claims 11 and 25 except for wherein each blade of the plurality of blades is fixedly coupled to the opposing side walls or a wall of the grille frame.   Hart et al. teach the vanes (equivalent to claimed blades) which extend the entire length of the diffuser may be pivotally supported at their respective ends to the side walls or a wall of the grille frame 23, 24 and it is within the contemplation of the invention that such vanes be fixed vanes (Fig. 5, col. 2, line 66 to col. 3, line 6). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the linear bar diffuser of Sweeney to fixedly couple the each blade of the plurality of blades to the opposing side walls or a wall of the grille frame as taught by Hart et al. in order to obtain a predictable result of diffusing air at a fixed angle.  
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not

persuasive. First, claims presented fail to structurally define over the combined teachings of the prior art references.  Second, on pages 7-9 of the Remarks regarding the independents claims 1, 12 and 17, the applicant argues that there is no technical benefit and motivation to combine the prior references, patents to Sweeny (US Pat. 3,217,626) and Wood et al (US Pat. 9,249,666). In particular on pages 8-9 of the Remarks, the applicant argues that there is no reason to prompt and motivate one skilled in the relevant art to modify Sweeny in view of Wood’s teachings.   In response to applicant’s argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claims merely call for diffuser blade(s) with a specific undulated contour blade arrangement.  The primary prior art patent to Sweeny clearly shows (Figs. 2-3, 5) a linear bar diffuser with a plurality of blades V within the grille frame A to facilitate air flow 80 therethrough.  A leading edge (Figs. 3, 5, 24 on the top) configured to face the incoming air flow 80 (Fig. 3). The width of the blade extends transverse to the length and between the leading edge (Figs. 3, 5, 24 on the top).  Fig. 3 of the secondary prior patent to Wood et al. shows a blade with an undulated contour 108, 110 formed by peaks 108 and valleys 110 extending along the leading edge 84 and into and out of the width of the blade same as the applicant’s.  In view of the combined teachings of the prior art references, it is the Office’s position that it would have been obvious to one skilled in the art to modify the linear bar diffuser of Sweeney to provide the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, claims 1, 12 and 17 merely call for diffuser blade(s) with a specific undulated contour blade arrangement. The independent claims recite nothing about HVAC other than facilitation of air flows.  Since both Sweeny patent and Wood patent are dealing with air flow facilitation and controls, then, both patents are considered to be in the same field of endeavor, e.g. pertinent to air flow controls. One skilled in the art would have considered all prior art relating to air flow controls. Moreover, the secondary prior art reference. Wood patent also recognizes the problems  not patentable for the reasons as set forth above rejection.  In particular, the newly claimed features in claims 27-28 are clearly disclosed and suggested by Wood patent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762